Citation Nr: 1131686	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a variously diagnosed psychiatric disorder, claimed as secondary to the service-connected lumbar spine disability.

2.  Whether the reduction from 40 percent to 10 percent for a lumbar spine disability was proper.

3.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1989 to May 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2007, May 2008 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Acting Veterans Law Judge at a February 2011 Travel Board hearing.  A hearing transcript is associated with the claims file.

Additional evidence pertinent to the claims on appeal was submitted in February 2010 and subsequent to the issuance of the January 2010 supplemental statement of the case (SSOC).  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

For the claim to reopen a claim of service connection for a variously diagnosed psychiatric disorder, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim to reopen accordingly.

The Board notes that the claim seeking to reopen a claim of service connection for a variously diagnosed psychiatric disorder was originally styled as a claim to reopen a claim of service connection for depression.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The record reflects psychiatric diagnoses of depressive disorder not otherwise specified, mood disorder, and major depressive disorder.  Hence, the Board has recharacterized the issue to ensure these various diagnoses are considered.  

The issues of entitlement to service connection for a variously diagnosed psychiatric condition based on de novo review, the propriety of a reduction in rating for a lumbar spine disability and entitlement to an increased rating for a lumbar spine disability are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 2005 rating decision declined to reopen a claim of service connection for depression that was originally denied by an unappealed May 2003 rating decision.  

2.  Evidence submitted since the June 2005 rating decision is new; includes information related to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).
2.  New and material evidence having been submitted, the claim of service connection for a variously diagnosed psychiatric condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

In view of the Board's favorable decision with regards to the Veteran's request to reopen his claim for service connection, further notice and assistance is unnecessary to aid the Veteran in substantiating this claim.

Legal Criteria & Analysis

A decision of the RO becomes final if a notice of disagreement is not received within one year of the notice of that decision.  38 U.S.C.A. § 7105(c).  A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

The Veteran's claim for service connection for depression as secondary to service-connected lumbar spine disability was originally denied by a May 2003 rating decision as the record did not establish a nexus between his depression and his service-connected lumbar spine disability.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  

In September 2004, the Veteran filed a claim to reopen the claim of service connection for depression.  A June 2005 rating decision denied reopening of the claim.  He was properly notified of that decision and it became final.  38 U.S.C.A. § 7105(c).  

The evidence considered in the June 2005 rating decision includes the Veteran's service treatment records, various private treatment records, VA treatment records dated through September 2003 and multiple VA examinations.
A September 1989 service entrance examination was negative for any relevant abnormalities and the Veteran denied depression in an accompanying Report of Medical History (RMH).  

A February 1990 psychiatric evaluation found the Veteran to be without psychosis and to be immature, unresponsive and minimally cooperative.  Minnesota Multiphasic Personality Inventory (MMPI) test results found him to have a very defensive approach to test-taking, nearly invalidating the results.  Clinical evaluation suggested tendencies to somatize symptoms, to feel sadness and depression, and to attribute these feelings to his physical pain.  The examiner further found that the Veteran had been exaggerating minor pain to avoid duty.  

A March 1990 Medical Board was negative for complaints, treatment or findings related to any psychiatric disability.

A January 2000 VA discharge summary reflects the Veteran's reports of suicidal ideations for the past week.  He reported increased money problems over the past month which caused him to lose his house, increasing the stress between him and his wife.  His wife had recently left him, taking his child with her.  A past psychiatric history was denied.  Admission mental examination found his mood and affect to be depressed without hallucinations, compulsions, phobias, delusions, circumstantiality, flight of ideas or confabulations.  The primary discussion during the course of the hospitalization was whether he could obtain a total disability rating due to his back pain.  While he consistently wanted to discuss his disability status, the Veteran did not want to discuss the loss of his wife, the loss of his house or his financial problems.  Discharge diagnoses included major depressive disorder, rule-out mood disorder secondary to a general medical condition and rule-out personality disorder.

Evidence received since the June 2005 rating decision includes VA treatment records dated through February 2010, a May 2010 VA examination, Social Security Administration (SSA) records and various private treatment records.  The Veteran also offered personal testimony at a February 2011 hearing.

A November 2007 VA treatment note reflects the Veteran reported suffering symptoms of depression for most of the past 12 years.  The diagnosis was recurrent severe major depression.

A March 2009 VA treatment note shows the psychiatrist provided an assessment of a mood disorder due to a general medical condition.

An August 2009 private psychological examination reflects the Veteran's reports that his depression began after he injured his back.  Mental status examination found him to be apparently cooperative with a depressed affect and mood.  Speech was soft and there was some possible mild psychomotor retardation.  Thought processes were logical, relevant and goal directed.  He was alert and fully oriented.  During cognition testing, he stated that he was tired and would no longer respond to questions.  Following this examination and a review of "a disability report and two pages of records" from the VA, a diagnosis of mood disorder due to back problems was made.  The examiner opined that the Veteran did not appear to be uncooperative but that some of the information he gave regarding his adaptive behavior was inconsistent with the information provided by his father.  For example, the Veteran reported that he constantly used a wheelchair while his father reported such use only when he left the house.  The examiner further opined that this diagnosis was "probably" valid but his adaptive functioning may be higher than indicated due to exaggeration.

A September 2009 VA psychological examination reflects the Veteran's reports that his depression began in 1989 when his aunt passed away while he was in boot camp.  His grandfather passed away soon thereafter.  He began to seek treatment for his depression when his back disability worsened and he was no longer able to work.  He reported symptoms of recurrent suicidal ideations, decreased motivation or interest in any pleasurable activities and sleeping most of the day each day.  These symptoms dated back to 2000.  The examiner noted that the Veteran has been diagnosed with various depressive disorders including major depressive disorder, depressive disorder not otherwise specified (NOS) and a mood disorder due to a general medical condition (chronic pain).  His providers have recommended inpatient admission several times as well as group and individual therapies but he had refused the inpatient admission and had not initiated therapy.  He had also been prescribed psychotropic medications which he often did not take.  He was hospitalized in January 2000 due to suicidal ideations but the treating physician's notes suggested "compensation neurosis" due to his clear preoccupation with obtaining a total rating for his back pain.

Mental status examination conducted by the September 2009 VA psychological examiner found the Veteran's affect to be blunted and his psychomotor activity quite retarded; the examiner suspected that this retardation was purposeful.  The Veteran's attitude towards the examiner was manipulative, he was fully oriented, his thought processes were evasive and he had persistent suicidal ideations.  Obsessive behaviors, panic attacks, homicidal ideations, delusions or hallucinations were denied.  No significant impairment in memory was found.  The Veteran was administered a computerized version of MMPI-2 but left prior to completing it.  

Following this September 2009 examination and a review of the Veteran's claims file, a diagnosis of depressive disorder NOS was made.  The examiner opined that the Veteran reported depressive symptoms which he believed were related to his inability to work and financially provide for himself and his family and that these symptoms began following the deaths of his relatives.  Several current psychosocial issues including marital discord, homelessness and a recent arrest could well be contributing to his depressive symptoms.  He had a history of documented noncompliance with treatment and the possible exaggeration of symptoms.  The examiner stated that it was therefore impossible to postulate as to the etiology of the Veteran's depression given his presentation and his level of motivation and effort for the examination.  An opinion as to whether the Veteran's depression was related to his medical condition could not be provided without resorting to mere speculation.  

A September 2009 lay statement from S. B. indicates that the Veteran was depressed because he could not financially provide for himself.

A May 2010 VA examination by a psychologist reflects the Veteran's reports of worsened symptoms and reduced functioning since his VA examination.  He reported that his depression symptoms began during service following the deaths of three family members within a short time span, resulting in concomitant difficulties in coping and sadness.  These difficulties persisted and were exacerbated by his back injury.  Mental status examination found him to be minimally engaged in the interview with a flat affect and a dysphoric mood.  His psychomotor activity was slowed, he was markedly slow to respond to queries and his speech was very low in volume with poor articulation.  He offered very limited responses to queries and had almost no spontaneous speech during the interview.  Thought process revealed the paucity of ideas and he was fully oriented.  Hallucinations, obsessive behavior, panic attacks, suicidal ideations or homicidal ideations were denied.  Memory was mildly impaired as there were some discrepancies noted between the information available in the record and the Veteran's reports.  No results were available for a computerized version of the MMPI-2 that was administered to the Veteran; it was unclear whether the Veteran failed to complete the examination or whether the computer did not save his responses.

Following this May 2010 VA examination and a review of the Veteran's claims file, a diagnosis of depressive disorder NOS was made.  The examiner noted that the Veteran's reports regarding the onset of his symptoms and its etiology were variable.  The etiology was noted to be variably related to the loss of family members, medical symptoms/level of pain and psychosocial stressors such as homelessness and marital issues.  The course of symptoms had also been variously described.  Multiple clinicians and VA examiners had commented on the Veteran's limited cooperation in interviews and interventions.  Given the Veteran's variable reporting, his limited engagement in the current interview and reports of possible exaggeration of symptoms, the examiner stated it was impossible to determine without resorting to mere speculation the actual etiology of the Veteran's depression. 

The June 2005 rating decision continued the denial of the Veteran's claim for service connection for depression as secondary to the service-connected lumbar spine disability as the record did not establish a nexus between his depression and his service-connected lumbar spine disability.  The newly submitted August 2009 private psychological examination reflects an assessment of mood disorder due to back problems.  This evidence is new since it was not previously of record.  It is also material as it specifically relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim.  Since the evidence is both new and material, the claim of service connection for a variously diagnosed psychiatric disorder is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a variously diagnosed psychiatric disability is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for a variously diagnosed psychiatric disorder, a determination as to whether the reduction of the rating for his lumbar spine disability was proper, and an increased rating for the service-connected lumbar spine disability.  Before the Board can adjudicate these claims on the merits, additional development is required.

A.  VA Treatment Records

At the February 2011 hearing the Veteran testified that he received treatment for his back condition at VA about every two months.  He also testified that in April 2010 he was hospitalized by VA for his psychiatric disability.  Although the record contains VA examination reports from May and July 2010, the most recent VA treatment records that have been associated with the claims file are from February 2010.  At the February 2011 hearing, the Veteran submitted a waiver of RO initial consideration of updated VA treatment records from March 2010 to the present; however, it does not appear that such records were associated with the claims file prior to when the file was transferred to the Board.  As updated VA records are constructively of record and may be pertinent to the Veteran's service connection and increased rating claims, they must be secured and associated with his claims file.

B.  VA Examination

The Veteran testified during his February 2011 hearing that his lumbar spine disability had worsened in the last year since the February 2010 VA examination.  Although a May 2009 VA treatment note suggests that the Veteran had developed occasional bladder and bowel incontinence, the February 2010 VA examination was negative for such findings.  In addition, the Veteran testified during his February 2011 hearing that he had occasionally been suffering from incontinence for approximately the past six months.  Hearing Tr. at 9.

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the Veteran's contentions regarding a worsening of his lumbar spine disability and the possibility of bladder or bowel impairments associated with the disability, a new VA orthopedic examination is required.  

C.  Manlincon Considerations

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The rating reduction for the Veteran's lumbar spine disability was proposed in an October 2007 rating decision and implemented by a May 2008 rating decision, effective August 1, 2008.  These decisions met the requirements of 38 C.F.R. § 3.105(e).

In June 2008, the Veteran submitted a statement indicating that the findings from the last examination for his lumbar spine disability were false and that he desired an increase in the rating for his lumbar spine disability.  Since this examination is part of the basis for the reduction of the Veteran's rating, the Board interprets this June 2008 statement to be a timely notice of disagreement (NOD) with the May 2008 reduction decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

Following the submission of the June 2008 statement, the AOJ has not issued a statement of the case (SOC) regarding the issue of the propriety of the reduction of the rating for the service-connected lumbar spine disability.  In these circumstances, where an NOD is filed, but an SOC has not been issued, the Board must remand the claim for issuance of an SOC.  76 Fed. Reg. 17,544, 17,548 (Mar. 30, 2011) (to be codified at 38 C.F.R. § 19.9(c)); see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated relevant VA treatment records dated since February 2010 which have not yet been associated with the claims file.  In accordance with 38 C.F.R. § 3.159(e), the Veteran must be notified of any inability to obtain these records.

2.  Following the completion of the above development, afford the Veteran a VA orthopedic examination to determine the current severity of his service-connected lumbar spine disability.  Any necessary studies and consultations, including a neurological consultation, must be completed.  The examiner(s) should review the Veteran's claims file and note such a review in any examination report.

The examiner should report the ranges of motion in degrees and note the point in the range of motion when pain becomes apparent.  The examiner should also determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months and should provide a description of all neurological manifestations, to include, but not limited to, radiating pain into an extremity and bowel or bladder impairment.  

3.  Issue an SOC addressing the claim of whether the reduction in rating for the Veteran's service-connected lumbar spine disability was proper.  Advise the Veteran of his appeal rights.  If an appeal is perfected, return the case to the Board, if otherwise in order.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


